UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                            4/8/20
------------------------------------------------------------x
   LEANDRO RAYNELL PENA,                                        :
                                                                :
                                               Plaintiff,       :
                                                                :   1:20-cv-2482 (ALC)
                    -against-                                   :
                                                                :   ORDER
  DIRECTOR THOMAS DECKER in his                                 :
  official capacity as Director of the New York                 :
  Field Office of U.S. Immigrations & Customs                   :
  Enforcement,                                                  :
                                                                :
                                             Defendants.
------------------------------------------------------------x

ANDREW L. CARTER, JR., United States District Judge:

        WHEREAS on March 20, 2020, Petitioner filed a writ of habeas corpus under 28 U.S.C.

§ 2241;

        WHEREAS Petitioner seeks immediate release from detention by United States

Immigration and Customs Enforcement (ICE”) on the grounds that he suffers from medical

conditions putting him at imminent risk from COVID-19;

        WHEREAS Petitioner is detained at the Hudson County Correctional Facility (“HCCF”)

in New Jersey;

        WHEREAS on March 24, 2020, Petitioner filed an application for an order to show cause

and for a preliminary injunction and temporary restraining order;

        WHEREAS on March 25, 2020, this Court issued an order to show cause as to why a

preliminary injunction should not be granted and held a hearing to that effect on April 8, 2020;

        IT IS HEREBY ORDERED that the Clerk of Court is respectfully directed to transfer this

case to the District of New Jersey. Given the significant liberty interests at stake, the time-

sensitivity of Petitioner’s claims, and the risks to Petitioner’s health posed by the rapid spread of
COVID-19, the Court waives the seven-day waiting period customarily afforded under Local

Civil Rule 83.1 and directs the Clerk to effectuate the transfer as soon as possible.



SO ORDERED.



Dated: April 8, 2020                          ___________________________________

       New York, New York                                    ANDREW L. CARTER, JR.
                                                             United States District Judge




                                                 2
